EXHIBIT 10.3





FIRST AMENDMENT TO SPLIT LEASE


THIS FIRST AMENDMENT TO SPLIT LEASE (this "First Amendment") is made effective
as of the 22nd day of July, 2014, by and between PFRS 3151 BEHREND DRIVE CORP.,
a Michigan corporation (“Lessor"), and AMERICAN EXPRESS TRAVEL RELATED SERVICES
COMPANY, INC., a New York corporation (“Lessee"), with reference to the
following:


A.IPC Phoenix Title, L.L.C., a Delaware limited liability company (Lessor's
predecessor-in-interest under the Lease, as herein defined) (“Original Lessor"),
and Lessee entered into that certain Lease Agreement dated July 27, 2005 (the
“Original Lease"), for the lease of the 300,000 rentable square foot building
(the “Building") and real property located at 3151 W. Behrend Drive, Phoenix,
Arizona, as more particularly described in the Lease.


B.Thereafter (i) Original Lessor and Lessee entered into that certain Lease
Agreement dated August 23, 2005 (the "Split Lease"), for the lease of a 93%
undivided interest in the aforementioned Building and real property, and (ii)
Original Lessor and Ameriprise Financial, Inc. entered into that certain Lease
Agreement dated August 23, 2005 (the "AMP Lease"), for the lease of a 7%
undivided interest in the aforementioned Building and real property.


C.The Split Lease and the AMP Lease both expire on July 31, 2015, but the AMP
lease contains no renewal rights, and the Split Lease provides that if Lessee
renews the Split Lease and continues to occupy the Building after July 31, 2015,
the AMP Lease and the Split Lease shall be merged.


D.Lessor and Lessee desire by this First Amendment to amend the Split Lease in
order to (i) cause the AMP Lease to be merged into the Split Lease pursuant to
Section 5.2 of the Split Lease, (ii) extend the Term, (iii) provide for a
revised Base Rent, and (iv) further amend, modify and supplement the Lease as
set forth herein.


NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), for the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:


1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease. Unless the
context clearly indicates otherwise, all references to the “Lease" in the Split
Lease and in this First Amendment shall hereinafter be deemed to refer to the
Split Lease, as amended hereby.


2.    Merger of AMP Lease. Effective as of August 1, 2015, Lessee hereby agrees
(A) to assume the AMP Lease, and (B) that, immediately upon such assumption, all
of the terms and conditions of the AMP Lease are merged into the Lease, with the
terms and conditions of the Lease replacing the terms and conditions of the AMP
Lease and covering the Property under both the Lease and the AMP Lease;
consequently, Lessor and Lessee acknowledge and agree that, from and after
August 1, 2015 (a) the Lease shall apply to a 100% interest in the Property, (b)
Section 5.2 of the Lease shall be deemed deleted in its entirety, and (c) the
Guaranty (as defined in the AMP Lease) shall be of no further force or effect.
Additionally, effective as of the date of this Amendment, Section 2.1(c) of the
Lease shall be null and void and of no further force or effect. Lessor shall, at
no expense to Lessor, reasonably cooperate with Lessee (including, without
limitation, to execute such documents as are reasonably required by Lessee), to
secure possession of the portion of the Building that is subject to the AMP
Lease.


3.    Extension of Term. Lessor and Lessee acknowledge that the Term is
scheduled to expire on July 31, 2015. Notwithstanding anything to the contrary
contained in the Lease, Lessor and Lessee agree that the Term is hereby extended
for a period of ninety-six (96) complete calendar months (the "Extension Term")
commencing on August 1, 2015 (the "Extension Term Commencement Date") and ending
on July 31, 2023, unless sooner terminated in accordance with the terms of the
Lease. Lessor and Lessee acknowledge and agree that, notwithstanding anything to
the contrary in the Lease, Lessee shall continue to have the third, fourth,
fifth and sixth Additional Renewal Terms set forth in Section 5.1 of the Lease
(i.e., four (4) additional successive terms of five (5) years each upon the
terms specified in the Lease with respect to each such Additional Renewal Term).
In addition, any reference in the Lease to the "Term" or words of similar import
shall mean the Term together with the Extension Term, unless the context clearly
indicates otherwise, and any reference in the Lease to the "expiration date" or
words of similar import shall mean July 31, 2023, unless the context clearly
indicates otherwise.



1

--------------------------------------------------------------------------------



4.    Base Rent for Extension Term. Notwithstanding anything to the contrary
contained in the Lease, and in addition to all other amounts due and payable by
Lessee in connection with the Lease to be paid in the manner specified therein,
including, without limitation, Supplemental Rent, and amounts due in connection
with Lessee's indemnification, insurance, maintenance, repair and utility
obligations, Lessee shall, commencing on the Extension Term Commencement Date,
pay in the manner specified in the Lease, Base Rent for the entire Building as
follows:


Period
Monthly Base Rent
Annual Base Rent
8/1/15-7/31/20
$285,984.00
$3,431,808.00
8/01/20-7/31/23
$290,273.76
$3,483,285.12



5.    Base Rent Credit. Provided that a Lease Event of Default is not then
occurring, Lessor agrees to provide a Base Rent credit in the amount of
$1,500,000.00 ("Rent Credit Amount"), which shall be applied to offset the Base
Rent due under the Lease commencing on August 1, 2014 until fully applied;
however, Lessor shall have the right, upon five (5) days prior written notice to
Lessee, to instead pay the remaining portion of the Rent Credit Amount not
already applied to offset the Base Rent directly to Lessee in a lump sum, which
lump sum payment shall (i) be increased to include all Privilege Taxes (as
defined below) that Lessee shall be required to pay as a result of Lessee making
additional Base Rent payments; and (ii) be made within thirty (30) days of the
date of such notice. The right to the abatement set forth above shall be
personal to American Express Travel Related Services Company, Inc., a New York
corporation ("Named Lessee"), and shall not be transferable to any assignee or
other transferee of Named Lessee's interest in the Lease.


6.    Privilege Tax. Notwithstanding anything to the contrary contained in the
Lease, including Section 19.2 of the Lease, effective as of (but not with
respect to any period prior to) August 1, 2014, Lessee shall be responsible for
(and Taxes shall be deemed to expressly include) the payment of (A) one hundred
percent (100%) of the privilege/sales taxes due from Lessor to the City of
Phoenix and/or Maricopa County with respect to payments of Base Rent made by
Lessee to Lessor pursuant to the Lease for the Property, and (B) one hundred
percent (100%) of the privilege/sales taxes due from Lessor to the City of
Phoenix and/or Maricopa County with respect to payments of Taxes paid by Lessee
to, or on behalf of, Lessor pursuant to the Lease for the Property, and (C) if
the State of Arizona institutes a privilege/sales tax that is specifically
stated to be in lieu of any other Tax currently due and being paid by Lessee
under the Lease, one hundred percent (100%) of the privilege/sales taxes due
from Lessor to the State of Arizona (collectively, the "Privilege Taxes").
Notwithstanding the foregoing, if Lessor exercises its remedy under Section 18.1
of the Lease to cure any Lessee default after the expiration of the applicable
notice and cure period, and prior to the exercise of such remedy, Lessor shall
also have given Lessee a second notice that shall specifically state that the
costs to be reimbursed by Lessee in connection with such cure shall include any
privilege/sales taxes due from Lessor to the City of Phoenix and/or Maricopa
County (and/or the State of Arizona, if the provisions of subsection (C) above
are applicable) on the amount to be reimbursed by Lessee for Lessor's costs
incurred in connection with such cure, then in such case such privilege/sales
taxes shall be considered to be a part of "Privilege Taxes." All other
privilege/sales taxes or similar taxes due from or assessed against Lessor by
any governmental entity with respect to any other amounts paid to, or on behalf
of Lessor, shall remain the obligation of Lessor under the Lease. Lessee shall
only be responsible to reimburse Lessor for payments of the Privilege Taxes that
have been made by Lessor to the appropriate taxing authorities (based on
payments made by Lessee to Lessor in accordance with the Lease), which
reimbursement shall be made by Lessee within ten (10) Business Days after
receipt of an invoice therefor.


7.    Utility and Energy Usage. To the extent that future Applicable Laws shall
require energy usage disclosure or reporting for the Building, then Lessor and
Lessee shall negotiate in good faith to implement appropriate methods for
satisfying such usage disclosure or reporting requirements.


8.    Condition of Building. Lessee acknowledges that (a) it has been occupying
and continues to occupy the Building, (b) it is familiar with the condition of
the Building, (c) it accepts the Building in its "as-is, where-is and with all
faults" condition without improvement or allowance, and (d) Lessor has made no
representation or warranty regarding the condition of the Building or the
suitability thereof for Lessee's business.


9.    Intentionally Omitted.


10.    Confidentiality. Lessor and Lessee hereby agree to keep the terms of the
Lease and this First Amendment and the negotiation of the Lease and this First
Amendment confidential, and neither party shall disseminate or disclose such
information to third parties except each party's financial, legal, property
management and space planning advisors and consultants in connection with the
negotiation and documentation of this First Amendment.

2

--------------------------------------------------------------------------------





11.    Notices. Until such time as either party delivers written notice to the
other of any change to any such address, such party's address for notices under
the Lease shall be as follows:
To Lessor:
PFRS 3151 BEHREND DRIVE CORP.
c/o American Realty Advisors
801 North Brand Blvd., Suite 800
Glendale, California 91203 Attention: Stanley Iezman




 
 
 

To Lessee:
American Express Travel Related Services Company, Inc.
Attention: Vice President, Americas & Global
Blue Work, GBS GREWE
Three World Financial Center
200 Vesey Street
New York, New York 10285


 
 
 

 
and
American Express Lease Administration
c/o CBRE, Inc.
5100 Poplar Avenue, Suite 1000
Memphis, Tennessee 38137




 
 
 

 
and
American Express Real Estate
Attention: GBS Global Real Estate
1755 North Brown Rd.
M/S 13829-04-06
Lawrenceville, Georgia 30043


 
 
 

 
and
American Express
Attention: GRE Finance Manager
777 American Expressway
Mail Drop 05-01-10C
Ft. Lauderdale, Florida 33337


 
 
 
 

 
and
Sills Cummins & Gross P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Attention: Mark S. Levenson, Esq.




 
 
 



12.    Entire Agreement. This First Amendment contains the entire agreement and
understanding between the parties concerning the subject matter of this First
Amendment and supersedes all prior agreements, terms, understandings,
conditions, representations and warranties, whether written or oral, concerning
the matters that are the subject of this First Amendment. Wherever possible,
each term of this First Amendment shall be interpreted in such a manner as to be
valid under applicable laws, rules, regulations and court authority, but if,
notwithstanding the foregoing, any term of this First Amendment is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining terms of this First Amendment shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.


13.    Brokers. Except with respect to CBRE, Inc., the broker involved in this
First Amendment, (i) Lessee hereby represents and warrants to Lessor that Lessee
has not entered into any agreement or taken any other action that might result
in any obligation on the part of Lessor or Lessee to pay any brokerage
commission, finder's fee or other compensation with respect to this First
Amendment, and Lessee agrees to protect, defend, indemnify and hold Lessor
harmless from and against any and all actions, adjudications, awards, causes of
action, claims, costs, damages, demands, expenses (including, without
limitation, attorneys' fees and costs and court costs), fees, fines,
forfeitures, injuries, judgments, liabilities, liens, losses, obligations,
orders, penalties, proceedings, stop notices and suits (collectively, "Claims")
in any way arising or resulting from or in connection with or related to any
breach or inaccuracy of such representation and warranty; and (ii) Lessor hereby
represents and warrants to Lessee that Lessor has not entered into any agreement
or taken any other action that might result in any obligation on the

3

--------------------------------------------------------------------------------



part of Lessor or Lessee to pay any brokerage commission, finder's fee or other
compensation with respect to this First Amendment, and Lessor agrees to protect,
defend, indemnify and hold Lessee harmless from and against any and all Claims
in any way arising or resulting from or in connection with or related to any
breach or inaccuracy of such representation and warranty. Lessor shall pay a
commission to CBRE, Inc. pursuant to a separate agreement.
14.    OFAC Compliance. Lessee (i) has not been designated as a "specifically
designated national and blocked person" on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control; and (ii) is not
engaged in this First Amendment directly or indirectly on behalf of or
facilitating this First Amendment for any person other than itself. Lessor (i)
has not been designated as a "specifically designated national and blocked
person" on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control; and (ii) is not engaged in this First
Amendment directly or indirectly on behalf of or facilitating this First
Amendment for any person other than itself.
15.    Intentionally Omitted.
16.    Unrelated Business Income/Rents from Real Property. Lessor shall have the
right at any time and from time to time to unilaterally amend the provisions of
the Lease with respect to monies to be paid to Lessor, if Lessor is advised by
its counsel or its accounting firm that all or any portion of the monies paid by
Lessee to Lessor under the Lease (A) are, or may be deemed to be, unrelated
business income within the meaning of the United States Internal Revenue Code of
1986, as amended, or regulations issued thereunder (the "Code"), and/or (B) no
longer qualify, or there is risk that any such monies may not qualify, as "rent
from real property" under the Code, and Lessee agrees that it will execute all
documents or instruments reasonably necessary to effect such amendment or
amendments, provided that (i) no such amendment shall result in Lessee having to
pay, in the aggregate, more money on account of its occupancy of the Premises
under the terms of the Lease, as so amended, (ii) no such amendment shall result
in any interference with Lessee's use and enjoyment of the Premises, (iii) no
such amendment shall result in any amendment, alteration or impact on Lessee's
non-monetary rights or obligations under the Lease (including, but not limited
to, Lessee's use of the Premises for the Permitted Use), and (iv) no such
amendment shall result in Lessee receiving less services than it was then
entitled to receive under the Lease, or services of a lesser quality.
17.    Roadway Easement. Lessor recognizes that the Property is one part of the
"American Express" campus in Phoenix and that Lessee and/or its affiliates may
be vacating or reorganizing other parts of such campus. Without prejudice to
Lessor's or Lessee's rights under the Lease, which are specifically preserved,
if Lessee desires to amend the existing roadway and access easements affecting
the Property to facilitate the reorganization of the use of such campus by
Lessee and/or its affiliates, then Lessor and Lessee shall negotiate such
amendment in good faith; however, neither Lessor nor Lessee shall be obligated
to execute any such amendment.
18.    Ratification. Lessor is the successor in interest to Original Lessor
under the Lease. Lessor and Lessee hereby ratify and confirm their respective
rights and obligations under the Lease. Except as specifically herein amended,
the Lease is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the terms of the Lease and the
terms of this First Amendment, the terms of this First Amendment shall control.
19.    Headings. The headings to sections of this First Amendment are for
convenient reference only and shall not be used in interpreting this First
Amendment.
20.    Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same agreement This First Amendment may be executed by a party's
signature transmitted by facsimile ("fax") or email or by a party's electronic
signature, and copies of this First Amendment executed and delivered by means of
faxed or emailed copies of signatures or originals of this First Amendment
executed by electronic signature shall have the same force and effect as copies
hereof executed and delivered with original wet signatures. All parties hereto
may rely upon faxed, emailed or electronic signatures as if such signatures were
original wet signatures. Any party executing and delivering this First Amendment
by fax or email shall promptly thereafter deliver a counterpart signature page
of this First Amendment containing said party's original signature. All parties
hereto agree that a faxed or emailed signature page or an electronic signature
may be introduced into evidence in any proceeding arising out of or related to
this First Amendment as if it were an original wet signature page.
21.    Lender Approval. Lessor and Lessee acknowledge and agree that this First
Amendment (other than the provisions of this Section 21) shall not be effective
unless and until this First Amendment is approved (or deemed approved) by
Lessor's lender and, in the event this First Amendment is disapproved by
Lessor's lender, the parties agree that, notwithstanding anything to the
contrary in the Lease, the Intent to Renew Date set forth in Section 5.1 of the
Lease, with respect to the First Renewal Term only, shall be deemed to be the
date that is ten (10) business days after the date Lessor notifies Lessee in
writing of Lessor's lender's disapproval of this First Amendment.
[Signature Page Follows]

4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Lessor and Lessee have caused their duly authorized
representatives to execute the First Amendment as of the date first above
written.


LESSOR:
 
PFRS 3151 BEHREND DRIVE CORP.,
a Michigan corporation
 
By: FIRST FIDUCIARY REALTY ADVISORS, INC.,
a California corporation, its authorized representative
 
Authorized By: Paul Vacheron, Managing Director Asset Management





LESSEE:
 
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,
a New York corporation
 
By: /s/ Suzanne Heidelberger
Name: Suzanne Heidelberger
Title: SVP, Global Real Estate and Workplace Enablement
 Date: 7/31/2014




5